 1
                                                                                    Honorable James L. Robart
 2

 3

 4

 5

 6

 7                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9

10    JINNI TECH, LTD.; BRUCE ROYCE,

11                                        Plaintiff(s),    NO. 2:17-CV-00217-JLR
              v.
12                                                         ORDER GRANTING DEFENDANTS
      RED.COM, INC.; RED.COM, LLC; and                     RED.COM, INC.’S AND RED.COM, LLC’S
13    LANDMINE MEDIA, INC.,                                MOTION FOR LEAVE TO FILE AN
                                                           OVERLENGTH MOTION
14                                     Defendant(s).
                                                           NOTE ON MOTION CALENDAR:
15                                                         NOVEMBER 6, 2019

16
            THIS MATTER having come before the Court on Defendants’ Motion for Leave to File an
17
     Overlength Brief, and the Court having reviewed the court file and the Court being otherwise fully
18
     advised in the premises, now, therefore, it is hereby:
19
            ORDERED that Defendants’ Motion is GRANTED. Defendants may file a motion for
20
     //
21
     //
22

23   //

24   //

25   //
      ORDER GRANTING DEFENDANTS RED.COM, INC.’S            PREG O'DONNELL & GILLETT PLLC
      AND RED.COM, LLC’S MOTION FOR LEAVE TO FILE                          901 FIFTH AVE., SUITE 3400
      AN OVERLENGTH MOTION - 1                                        SEATTLE, WASHINGTON 98164-2026
      10715-0002 17-217 Jinni Tech v. Red.com - Order         TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
      granting motion for leave to file overlength brief
      Case No. 2:17-CV-00217-JLR
 1   summary judgment not exceeding 28 pages in length. Plaintiffs may file a response not exceeding

 2   28 pages in length. Defendants may file a reply, if any, not exceeding 14 pages in length.

 3          DATED this 12th day of November, 2019.

 4

 5

 6

 7
                                                           A
                                                           JAMES L. ROBART
                                                           United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
      ORDER GRANTING DEFENDANTS RED.COM, INC.’S            PREG O'DONNELL & GILLETT PLLC
      AND RED.COM, LLC’S MOTION FOR LEAVE TO FILE                         901 FIFTH AVE., SUITE 3400
      AN OVERLENGTH MOTION - 2                                       SEATTLE, WASHINGTON 98164-2026
      10715-0002 17-217 Jinni Tech v. Red.com - Order        TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
      granting motion for leave to file overlength brief
      Case No. 2:17-CV-00217-JLR
 1   Presented by:

 2   PREG O’DONNELL & GILLETT, PLLC

 3
     By /s/ Daniel W. Rankin
 4      Daniel W. Rankin, WSBA #49673
     Attorneys for Defendants Red.com, Inc.
 5   and Red.com, LLC
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
      ORDER GRANTING DEFENDANTS RED.COM, INC.’S            PREG O'DONNELL & GILLETT PLLC
      AND RED.COM, LLC’S MOTION FOR LEAVE TO FILE                        901 FIFTH AVE., SUITE 3400
      AN OVERLENGTH MOTION - 3                                      SEATTLE, WASHINGTON 98164-2026
      10715-0002 17-217 Jinni Tech v. Red.com - Order       TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
      granting motion for leave to file overlength brief
      Case No. 2:17-CV-00217-JLR
 1
                                        DECLARATION OF SERVICE
 2
            I hereby declare that on this day I electronically filed the foregoing document with the Clerk
 3
     of the Court using the CM/ECF system, which will send notification of such filing to the attorneys
 4
     of record listed below:
 5
     Counsel for Defendants Red.com, Inc.                  Counsel for Plaintiffs Jinni Tech Ltd. and
 6   and Red.com, LLC:                                     Bruce Royce:
     Chandler G. Weeks, Esq.                               Glyn E. Lewis, Esq. WSBA #45744
 7   Gregory Nelson, Esq.                                  Law Office of Glyn E. Lewis
     Weeks Nelson                                          glyn@glynelewis.com
 8   cgw@weeksnelson.com
     nelson@weeksnelson.com
 9
            DATED at Seattle, Washington, this 6th day of November, 2019.
10

11                                                      /s/ Daniel W Rankin
                                                       Daniel W. Rankin, WSBA #49673
12

13

14

15

16

17

18

19

20

21

22

23

24

25
      ORDER GRANTING DEFENDANTS RED.COM, INC.’S            PREG O'DONNELL & GILLETT PLLC
      AND RED.COM, LLC’S MOTION FOR LEAVE TO FILE                         901 FIFTH AVE., SUITE 3400
      AN OVERLENGTH MOTION - 4                                       SEATTLE, WASHINGTON 98164-2026
      10715-0002 17-217 Jinni Tech v. Red.com - Order        TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
      granting motion for leave to file overlength brief
      Case No. 2:17-CV-00217-JLR
